Citation Nr: 0331968	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a compression fracture T12, L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to June 1984.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision by the Houston, Texas, Regional Office.  


REMAND

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the U.S. Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the VCAA, including that the veteran 
should be specifically notified as to what he needs to 
substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
although the appellant was notified of certain provisions of 
VCAA in correspondence dated in September 2001, the notice 
did not address the increased rating issue at hand.  Thus, 
the notice provided lacked the specificity mandated by 
Quartuccio.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in §3.159(b)(1) to respond to a VCCA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  

The Board notes that during this appeal the regulations for 
rating disabilities of the spine were twice revised, 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Generally, where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, ratings based on the revised 
regulations may not be assigned prior to the effective date 
of the regulations.  

In addition, in claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Although 
the record reveals a February 2001 VA orthopedic examination 
report was obtained, the Board finds an additional medical 
opinion is required prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
complying with all notice requirements 
set forth in the VCAA in accordance with 
the Court and Federal Circuit decisions 
cited above.  The RO should advise him 
specifically of what is needed to 
establish entitlement to a rating in 
excess of 30 percent for residuals of 
compression fracture T12, L1 
postoperative, what the evidence now 
shows, what evidence he is to provide, 
and what evidence VA will attempt to 
obtain.  He should also be notified that 
a year is afforded for response to VCAA 
notice.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for his spine 
disability since October 2001.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected residuals of 
compression fracture T12, L1.  The 
examiner must note whether there is 
demonstrable vertebral body deformity.  
Any indicated studies, specifically 
including ranges of motion must be 
conducted.  The examiner should indicate 
what constitutes "normal" motion.  The 
examiner should describe all current 
symptoms and their degree.  If there is 
associated neurological impairment, the 
examiner should report to what degree the 
disorder has resulted in a specific nerve 
group impairment.  The examiner should 
also note whether the veteran has 
experienced any incapacitating episodes 
over the previous 12 months as a result 
of this disorder and, if so, the duration 
of each such episode.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for any opinion given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
with consideration of all applicable laws 
and regulations.  If it remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


